It appeared in evidence that a young man, hired by the plaintiff to work on his plantation, sold him a crop of corn, which was at the house of the defendant's brother, where the young man had cropped the year before.
The plaintiff had paid a considerable part of the purchase-money, and took from the crib of Sims a few bushels of corn. After this the defendant, knowing of the sale to the plaintiff, purchased the *Page 17 
same crib of corn of the young man and paid him for it, or for a considerable part of it — the defendant removed the corn and used it.
The principal point to be considered by the jury is, whether the defendant at the time he purchased and paid for the corn knew of the antecedent purchase by the plaintiff. If he did, and the sale was a fair one to the plaintiff, the defendant ought not to have intermeddled; and will be liable to the plaintiff.Verdict for $49.